Citation Nr: 1644623	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  15-18 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for diabetic neuropathy, right lower extremity. 

3.  Entitlement to service connection for diabetic neuropathy, left lower extremity. 

4.  Entitlement to service connection for diabetic neuropathy, right upper extremity. 

5.  Entitlement to service connection for diabetic neuropathy left upper extremity. 

6.  Entitlement to service connection for depressive disorder also claimed as frustration, anxiety, irritability, depressed mood, memory and concentration problems. 

7.  Entitlement to service connection for low back pain with muscle spasm and numbness and pinprick (radiculopathy) sensation at lower extremities. 

8.  Entitlement to service connection for a headache condition. 

9.  Entitlement to service connection for a cervical spine disorder.  

10.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At the outset, the Board notes that the Veteran's service treatment records are not available for review, a formal finding of unavailability having been made in May 2012.  The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Moreover, the Veteran, in support of his claim, has submitted a November 2010 report from his private physician, N. V., M.D., who has indicated that the Veteran's current back, neck, resulting radiculopathy and neuropathy, and psychiatric difficulties are related to his period of service, to include by way of duties performed while in the military.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  To date, the Veteran has not been afforded VA examinations with regard to the above claims.  The Veteran has requested that VA examinations be performed.  Based upon the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current low back, neck, radiculopathy/neuropathy, and/or headache problems, and hearing loss, and their relationship, if any, to his period of service, to include duties performed while in service.  

The Board further notes that the TDIU is inextricably intertwined with the above issues of service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1.  As this matter is in remand status, once again attempt to obtain additional service treatment records from all possible sources.  If no further records are found, a report should be prepared detailing what attempts were made, with notice being given to the Veteran along with an opportunity to provide any service treatment records which may be in his possession.

2.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current hearing loss, if present.  All necessary tests and studies, to include an audiogram, should be performed, and all findings must be reported in detail.  The entire record must be made available to the examiner.  The examiner is requested to render the following opinions: Does the Veteran currently have a hearing loss as defined by VA standards?  If so, is it at least as likely as not (50 percent probability or greater) that hearing loss had its onset in service or is otherwise related to his period of service?  A rationale is requested for each opinion that is rendered.

3.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any lumbar or cervical spine disorder.  All necessary tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner.  The examiner is requested to render the following opinions:  Does the Veteran currently have any cervical or lumbar spine disorders? If so, is it at least as likely as not (50 percent probability or greater) any current cervical or lumbar spine disorder had its onset in service or is otherwise related to his period of service?  The examiner should discuss the duties performed by the Veteran in service when rendering his/her opinion.  A rationale is requested for each opinion that is rendered.

4.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of any neuropathy/radiculopathy disorder of the upper and lower extremities and any headache disorder.  All necessary tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner.  The examiner is requested to render the following opinions:  Does the Veteran currently have any neurological/radiculopathy disorders of the upper/lower extremities?  If so, is it at least as likely as not (50 percent probability or greater) any current neuropathy/radiculopathy disorder had its onset in service or is otherwise related to his period of service?  If not, is it at least as likely as not that any current neuropathy/radiculopathy disorder of the upper or lower extremities is caused and/or aggravated (permanently worsened) by any current cervical spine or lumbar spine disorder?  

Does the Veteran currently have any headache disorder?  If so, is it at least as likely as not (50 percent probability or greater) any current headache disorder had its onset in service or is otherwise related to his period of service?

The examiner should discuss the duties performed by the Veteran in service when rendering his/her opinion.  A rationale is requested for each opinion that is rendered.

5.  Schedule the Veteran for the appropriate VA examination to assist in determining the nature and etiology of any current psychiatric disorder.  The entire record should be made available to the examiner in conjunction with the examination.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

(a) Is it at least as likely as not (50 percent probability or greater) that any current psychiatric disorder, if found, had its onset in service or is otherwise related to the Veteran's period of service?

(b) If not, is it as likely as not (50 percent probability or greater) that any current psychiatric disorder is caused by any cervical or lumbar spine and/or neurological/radiculopathy disorder?

(c) If not, is it at least as likely as not (50 percent probability or greater) that any current psychiatric disorder, if found, is aggravated (permanently worsened) by any cervical or lumbar spine and/or neurological/radiculopathy disorder ?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for any opinion that is rendered.

6.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




